Citation Nr: 1537930	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-16 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran had active service from September 1965 to August 1967.  He died in May 2010.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to obtain a VA opinion.  

The Certificate of Death establishes that the Veteran died at his home from malnutrition due to or as a consequence of squamous cell carcinoma of the tonsil, due to or as a consequence of osteomyelitis of the mandible, due to or as a consequence of alcohol dependence (starting from 1970 to his death).  The Certificate of Death also establishes that tobacco contributed to his death.  

The record shows that the Veteran was service-connected during his lifetime for PTSD.  The appellant now contends that alcoholism was secondary to his PTSD.  

Previously, in September 2010, a VA examiner reviewed the case and concluded that: "It, is unclear if the PTSD and alcohol dependence is [sic] related.  In reviewing the medical record, there is no clear opinion in the medical record definitively linking his PTSD and alcohol dependency."

At present, this VA examination does not address all of the complex medical questions raised by the case.  Most notably, this VA examiner summarized the existing evidence, but did not give his own medical opinion as to the likelihood of a link between PTSD and the Veteran's alcohol use.  Moreover, the central question in this case is not whether the Veteran's PTSD and alcohol dependence were "definitely" linked.  That is a higher burden of proof than is required for the appellant to prove a nexus.  See Wise v. Shinseki¸ 26 Vet. App. 517, 531-32 (2014).  Instead, the central question concerns whether such a relationship is at least equally likely.  

In this regard, the appellant has repeatedly expressed her belief that the Veteran drank alcohol to self-medicate.  (See page 5 of an August 2013 handwritten statement.)  

There is also some evidence indicating that the Veteran's PTSD symptomatology may have impacted his response to medical treatment.  For instance, the Board's comprehensive review of his medical records seems to reveal a picture of an individual who was often openly hostile to his medical treatment providers and who repeatedly disregarded their medical recommendations.  For instance, in December 2008, a VA nurse noted that the Veteran "refuses med[ications] most of the time and becomes violent if med[ical] administrators remain at bedside to observe [him] taking [them], ie: pt threw med cup at this RN earlier this week after taking pain meds."  Even earlier, in September 2000, a VA examiner noted that "[t]he history he gives indicates alcohol abuse through much of his adulthood, with a DUI in 1973, and persistent use of beer now, even though it is contraindicated with his pain medication and Prozac."

Other evidence also suggests a direct onset during service or even earlier.  For example, the Veteran reported during VA treatment (during his lifetime) in January 2009 that he drank alcohol since age 10, then drank "Johnny Walker" during service, appearing to suggest that this was how he handled the stress of Vietnam.  Similarly, on VA examination in September 2000, the Veteran reported that he drank alcohol heavily while he was in Vietnam, and that he had continued to drink at times heavily during civilian life since then.  This implicates PTSD Vietnam stressors in any in-service alcohol abuse.  Under these circumstances, a medical opinion is needed.  See 38 C.F.R. § 3.159(c).

(The Board notes that the Certificate of Death identifies squamous cell carcinoma of the tonsil as a contributing cause of death.  Although the Veteran served in Vietnam, this condition is not a presumptive disease listed under 38 C.F.R. § 3.309(e), and the National Academy of Sciences (NAS) report titled: Veterans and Agent Orange: Update 2012, found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and the cancers of the pharynx (including tonsils).  See 79 Fed. Reg. 20308, 20312.  NAS has defined this category of association to mean that the available epidemiologic studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with Agent Orange.  Id.  As this appears to be the highest level of expert medical review available on this subject, the Board cannot find at this point in time that a nexus opinion is needed to address this matter. See, e.g., 38 C.F.R. §§ 3.102, 3.159(c); Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (the duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.)

Accordingly, the case is REMANDED for the following action:

1. Arrange for the relevant information in the claims file to be reviewed by a psychiatrist or psychologist.  

The reviewer is asked to review the pertinent evidence, including the lay assertions of the Veteran and the appellant regarding his symptomatology.  Then, the reviewer is asked to address each of the following questions:

(a) Is it at least as likely as not (i.e., at least equally probable) that the Veteran's alcohol dependence had its onset directly during his service as related to any event or circumstance of his service, such as the stressful events of in Vietnam?  

(b) If it is found that alcohol dependence preexisted his service, did that condition worsen (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease, or was any event or circumstance of service, such as stressful events in Vietnam, the basis for this increase?  How certain are you in your answer to this question?  Would any doctor with the same information reasonably be able to reach a different conclusion?

(c) If not directly related to service on the basis of questions (a)-(b), was his alcohol dependence proximately due to, the result of, or caused by any other medical condition, such as his PTSD?

(d)  Notwithstanding your answers to questions (a)-(c), was his alcohol dependence aggravated (made permanently worse or increased in severity beyond its natural progression) by any other medical condition, such as his PTSD?  

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report addressing these questions should be prepared and associated with the VA claims file.

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraphs 1 above, readjudicate the remanded appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the appellant and her representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




